10.1

 

 

 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

DOUBLE ASTERISKS DENOTE SUCH OMISSIONS.

 

ROYALTY INTEREST ACQUISITION AGREEMENT

 

 

 

Dated as of April 22, 2016

 

 

between

 

 

Aviragen Therapeutics, Inc.,
Biota Scientific Management Pty. Ltd. and
     Biota Holdings Pty Ltd

 

 

and

 

 

HealthCare Royalty Partners III, L.P.

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 





Page

   

Article I.

     

DEFINITIONS

 

Section 1.01

Definitions.

1

Section 1.02

Currency

11

     

Article II.

     

SALE AND ASSIGNMENT

 

Section 2.01

Sale and Assignment.

11

Section 2.02

Royalty Interest Payments.

11

Section 2.03

Closing Payment.

12

Section 2.04

No Assumption.

12

     

Article III.

     

REPRESENTATIONS AND WARRANTIES OF SELLERS

     

Section 3.01

Organization.

12

Section 3.02

Authorizations; Enforceability.

12

Section 3.03

Litigation.

13

Section 3.04

Compliance with Laws.

13

Section 3.05

Conflicts.

13

Section 3.06

Ownership.

13

Section 3.07

Subordination.

14

Section 3.08

License Agreements.

14

Section 3.09

Net Sales.

15

Section 3.10

Broker’s Fees.

16

Section 3.11

Information.

16

Section 3.12

Insolvency Event; Material Adverse Effect.

16

Section 3.13

Patent Rights.

16

Section 3.14

Exploitation; Material Information.

17

Section 3.15

Taxes.

17

     

Article IV.

     

REPRESENTATIONS AND WARRANTIES OF BUYER

     

Section 4.01

Organization.

17

Section 4.02

Authorization.

17

Section 4.03

Broker’s Fees.

18

Section 4.04

Conflicts.

18

 

 
 

--------------------------------------------------------------------------------

 

 

Article V.

     

COVENANTS

     

Section 5.01

Consents and Waivers.

18

Section 5.02

Compliance.

18

Section 5.03

Confidentiality; Public Announcement.

19

Section 5.04

Protective Rights Agreement.

20

Section 5.05

Further Assurances.

21

Section 5.06

Notice by Sellers; Enforcement of License Agreements.

21

Section 5.07

Patent Rights.

23

Section 5.08

Negative Covenants.

23

Section 5.09

Future Agreements.

23

Section 5.10

Records; Access.

23

Section 5.11

Remittance to Deposit Account; Set-Offs

24

Section 5.12

Certain Covenants of Buyer.

25

     

Article VI.

     

THE CLOSING; CONDITIONS TO CLOSING

     

Section 6.01

Closing.

25

Section 6.02

Conditions Applicable to Buyer.

25

Section 6.03

Conditions Applicable to Sellers.

26

     

Article VII.

     

TERMINATION

     

Section 7.01

Termination.

26

Section 7.02

Effects of Expiration or Termination.

26

     

Article VIII.

     

MISCELLANEOUS

     

Section 8.01

Survival.

27

Section 8.02

Notices.

27

Section 8.03

Successors and Assigns.

28

Section 8.04

Indemnification.

29

Section 8.05

Independent Nature of Relationship; Taxes.

30

Section 8.06

Entire Agreement.

31

Section 8.07

Amendments; No Waivers.

31

Section 8.08

Interpretation.

32

Section 8.09

Headings and Captions.

32

Section 8.10

Counterparts; Effectiveness.

32

Section 8.11

Severability.

32

Section 8.12

Expenses.

32

Section 8.13

Governing Law; Jurisdiction.

32

Section 8.14

Waiver of Jury Trial.

33

 

 
 

--------------------------------------------------------------------------------

 

 

 

EXHIBITS

 

     

Exhibit A-1

–

Collaboration Agreement

     

Exhibit A-2

–

Commercialization Agreement

     

Exhibit B

–

Assignment

     

Exhibit C

–

Daiichi Consent/Amendment

     

Exhibit D

–

Protective Rights Agreement

     

Exhibit E-1

–

Opinion of Counsel (Transaction Opinion)

     

Exhibit E-2

–

Opinion of Counsel (Australian Counsel)

     

Exhibit E-3

–

Opinion of Counsel (Buyer Counsel)

     

SCHEDULES

         

Schedule 3.03

–

Litigation

     

Schedule 3.09

–

Net Sales for the Fiscal Quarter ending December 31, 2015

     

Schedule 3.10

–

Broker’s Fees

     

Schedule 3.13 

–

Patent Rights

 

 
 

--------------------------------------------------------------------------------

 

 

This ROYALTY INTEREST ACQUISITION AGREEMENT is made and entered into as of April
22, 2016 by and between Aviragen Therapeutics, Inc. (formerly known as Biota
Pharmaceuticals, Inc.), a Delaware corporation (“Aviragen”), Biota Holdings Pty
Ltd (formerly known as Biota Holdings Limited), a corporation organized and
existing under the laws of Victoria, Australia (“BHPL”), Biota Scientific
Management Pty. Ltd., a corporation organized and existing under the laws of
Victoria, Australia (“BSM”), and HealthCare Royalty Partners III, L.P., a
limited partnership organized under the laws of the State of Delaware (the
“Agreement”).

 

RECITALS

 

WHEREAS, BHPL, BSM and Daiichi Sankyo Company, Limited, a joint stock company
organized and existing under the laws of Japan (“Daiichi”) have entered into (a)
that certain Collaboration and License Agreement, effective as of September 29,
2003, with respect to, among other things, the development of the Product (this
and other capitalized terms used and not defined in these Recitals shall have
the meanings provided in ARTICLE I below), a true, correct and complete copy of
which, together with all amendments, modifications and supplements thereto, is
attached hereto as Exhibit A-1 (the “Collaboration Agreement”), and (ii) that
certain Commercialization Agreement, effective as of March 27, 2009, with
respect to the commercialization of the Product in Japan, a true, correct and
complete copy of which, together with all amendments, modifications and
supplements thereto, is attached hereto as Exhibit A-2 (the “Commercialization
Agreement” and, together with the Collaboration Agreement, the “License
Agreements” and each, individually, a “License Agreement”);

 

WHEREAS, pursuant to the License Agreements, subject to the terms and conditions
set forth therein, Sellers have been and remain entitled to receive, during the
Term (as defined in the Commercialization Agreement), Royalties; and

 

WHEREAS, Sellers wish to sell, assign, convey and transfer to Buyer, and Buyer
wishes to accept the sale, assignment, conveyance, and transfer from Sellers of,
the Assigned Rights held by Sellers pursuant to the License Agreements;

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties set forth herein, the Parties agree as follows:

 

Article I.

DEFINITIONS

Section 1.01     Definitions.

 

The following terms, as used herein, shall have the following meanings:

 

“Affiliate” shall mean, with respect to any Person, any other Person that
controls, is controlled by, or is under common control with such Person. For
purposes of this definition, “control” shall mean (i) in the case of corporate
entities, direct or indirect ownership of at least twenty percent (20%) of the
stock or shares having the right to vote for the election of directors, and
(ii) in the case of non-corporate entities, direct or indirect ownership of at
least twenty percent (20%) of the equity interest with the power to direct the
management and policies of such non-corporate entities.

 

“Agreement” has the meaning given in the preamble hereto.

 

“Assigned Rights” shall mean (i) the Royalty Interest and the absolute right to
payment and receipt thereof under or pursuant to the License Agreements, (ii)
any right under the License Agreements to receive royalty reports, worksheets,
notices and other associated information to the extent related to the Royalty
Interest or Net Sales of the Product in the Territory, and (iii) any right under
the License Agreement to request inspection of records and accounts available in
accordance with the License Agreements, to the extent related to the Royalty
Interest or Net Sales of the Product in the Territory.

 

 
 

--------------------------------------------------------------------------------

 

 

“Assignment” shall mean the Assignment pursuant to which Sellers shall assign,
convey and transfer to Buyer Sellers’ rights and interests in and to the
Assigned Rights, which Assignment shall be substantially in the form of Exhibit
B.

 

“Australia-Japan Income Tax Treaty” shall mean the Convention between Australia
and Japan for the Avoidance of Double Taxation and the Prevention of Fiscal
Evasion with Respect to Taxes on Income, and all amendments, renewals and
successors thereof in effect from time to time from and after the Economic
Commencement Date through and including the License Termination.

 

“Australian Seller” shall mean either or each of BHPL and/or BSM, as the context
indicates, and “Australian Sellers” shall mean both of entities together.

 

“Aviragen” has the meaning given in the preamble hereto.

 

“Bankruptcy Law” shall mean Title 11 of the United States Code entitled
“Bankruptcy” and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions (domestic or foreign) from time to time in
effect and affecting the rights of creditors generally.

 

“Base Amount” shall mean the amount on any date by which the Closing Amount
exceeds [**]; provided that in no event shall the Base Amount be less than [**].

 

“BHPL” has the meaning given in the preamble hereto.

 

“BSM” has the meaning given in the preamble hereto.

 

“Business Day” shall mean any day other than a Saturday, a Sunday, any day which
is a legal holiday under the laws of Australia or the State of New York, or any
day on which banking institutions located in Australia or the State of New York
are required by law or other governmental action to close.

 

“Buyer” shall mean HealthCare Royalty Partners III, L.P., a limited partnership
organized under the laws of the State of Delaware.

 

“Buyer Deposit Account” shall mean an account established, controlled and
maintained by Buyer as the account into which Royalty Interest shall be
deposited by Sellers. As of the Closing Date, the “Buyer Deposit Account” shall
be:

 

[**]

 

“Buyer Indemnified Party” shall mean each of Buyer and its Affiliates and any of
their respective partners, directors, managers, members, officers, employees and
agents.

 

“Buyer Transaction Expenses” shall mean the amount of reasonable fees and
expenses incurred by Buyer in connection with the consummation of the
transactions contemplated by this Agreement, including reasonable, documented,
out-of-pocket fees and expenses incurred in connection with Buyer’s confirmatory
due diligence and the Transaction Documents.

 

 
2

--------------------------------------------------------------------------------

 

 

“Capital Stock” of any Person shall mean any and all shares, interests,
ownership interest units, rights to purchase, warrants, options, participations
or other equivalents of or interests in (however designated) equity of such
Person, including any preferred stock, but excluding any debt securities
convertible into such equity.

 

“Claim” shall mean any claim, demand, action or proceeding (including any
investigation by any Governmental Authority).

 

“Closing” shall mean the closing of the transactions contemplated under this
Agreement in accordance with Section 6.01.

 

“Closing Amount” shall mean $20,000,000.

 

“Closing Date” shall mean the date all of the conditions set forth in ARTICLE VI
are fulfilled or waived in writing by the applicable Party, as set forth in such
ARTICLE VI.

 

“Collaboration Agreement” has the meaning given in the Recitals hereto.

 

“Collateral” shall have the meaning provided therefor in the Protective Rights
Agreement.

 

“Commercialization Agreement” has the meaning given in the Recitals hereto.

 

“Confidential Information” means any and all information, whether communicated
orally, by email or in any physical form, including without limitation,
financial and all other information which Disclosing Party or its authorized
Representatives provide to the Recipient, together with such portions of
analyses, compilations, studies, or other documents, prepared by or for the
Recipient and its Representatives, which contain or are derived from information
provided by Disclosing Party. Without limiting the foregoing, information shall
be deemed to be provided by Disclosing Party to the extent it is learned or
derived by Recipient or Recipient’s Representatives (a) from any inspection,
examination or other review of books, records, contracts, other documentation or
operations of Disclosing Party, (b) from communications with authorized
Representatives of Disclosing Party or (c) created, developed, gathered,
prepared or otherwise derived by Recipient while in discussions with Disclosing
Party. However, Confidential Information does not include any information which
Recipient can demonstrate (i) is or becomes part of the public domain through no
fault of Recipient or its Representatives, (ii) was known by Recipient on a
non-confidential basis prior to disclosure, or (iii) was independently developed
by Persons who were not given access to the Confidential Information disclosed
to Recipient by Disclosing Party.

 

“Confidentiality Agreement” means that certain Confidentiality Agreement by and
between Aviragen and HealthCare Royalty Management, LLC dated as of January 25,
2016.

 

“Contract” shall mean any agreement, contract, obligation, or undertaking.

 

“CS-8958” means the less than once per day dosage neuraminidase inhibitor
compound listed under the heading “Sankyo Compounds” in Appendix D to the
Collaboration Agreement.

 

“Cumulative Remaining Shortfall Amount” shall mean, for any Measurement Period,
the excess of (a) the aggregate amount of any and all Shortfall Amounts with
respect to all prior Measurement Periods over (b) the aggregate amount of
Royalty Interest Payments that Buyer has been paid with respect to such
Shortfall Amounts, which for the avoidance of doubt shall be calculated on a
cumulative basis with respect to all prior Measurement Periods.

 

 
3

--------------------------------------------------------------------------------

 

 

“Daiichi” has the meaning given in the Recitals hereto.

 

“Daiichi Consent/Amendment” shall mean the written amendments to each of the
License Agreements providing for the consent from Daiichi with respect to the
Assignment and this Agreement and the amendments to the License Agreements and
the other matters set forth therein, in substantially the form set forth in
Exhibit C.

 

“Disclosing Party” shall mean, with respect to any Confidential Information, the
Party disclosing the Confidential Information to the other Party.

 

“Dispute” shall mean any opposition, interference proceeding, reexamination
proceeding, cancellation proceeding, re-issue proceeding, invalidation
proceeding, inter parties review proceeding, injunction, claim, lawsuit,
proceeding, hearing, investigation, complaint, arbitration, mediation, demand,
investigation, decree, or any other dispute, disagreement, or claim.

 

“Economic Commencement Date” shall mean January 1, 2016.

 

“Excluded Liabilities and Obligations” shall mean each liability or obligation
of Sellers or any of their respective Affiliates of whatever nature, whether
presently in existence or arising or asserted hereafter, whether known or
unknown, and whether under either License Agreement or any other Transaction
Document or otherwise.

 

“Expense Reimbursement Amount” shall mean the lesser of (i) [**] and (ii) [**]%
of the Buyer Transaction Expenses.

 

“Exploit” shall mean, with respect to a product such as the Product, the
manufacture, use, sale, offer for sale (including marketing and promotion),
importation, distribution or other commercialization; and “Exploitation” shall
have the correlative meaning.

 

“First Quarter 2016 Royalty Interest Payment” shall mean the Royalty Interest
Payment in the amount payable pursuant to clause (i) of the definition of
Royalty Interest.

 

“Fiscal Quarter” shall mean a calendar quarter.

 

“Governmental Authority” shall mean any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local, including any
applicable Japanese patent office, the Ministry of Health of Japan or any other
government authority in any country.

 

“Indemnified Expenses” shall mean collectively, all Losses with respect to which
any Seller is obligated to indemnify any party pursuant to Section 8.04(a).

 

“Initial Royalty Interest Period” shall mean the period beginning on April 1,
2016 through and including March 31, 2025.

 

“Initial Royalty Interest Period Cap Amount” shall mean, for any Measurement
Period, the sum of (x) [**] earned in such Measurement Period, regardless
whether royalties were received in such Measurement Period or thereafter and (y)
any Cumulative Remaining Shortfall Amount. For purposes of clarification, the
Initial Royalty Interest Period Cap Amount shall be net of all Japanese
Withholding Taxes.

 

 
4

--------------------------------------------------------------------------------

 

 

“Initial Royalty Interest Period Threshold Amount” shall mean, for any
Measurement Period, the sum of (x) [**] earned in such Measurement Period,
regardless whether royalties were received in such Measurement Period or
thereafter and (y) any Cumulative Remaining Shortfall Amount. For purposes of
clarification, the Initial Royalty Interest Period Threshold Amount shall be net
of all Japanese Withholding Taxes.

 

“Insolvency Event” shall mean the occurrence of any of the following with
respect to each Seller:

 

(i)     (A) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (x) relief
in respect of such Seller or any Subsidiary, or of a substantial part of the
property of such Seller or any Subsidiary, under any Bankruptcy Law now or
hereafter in effect, (y) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Seller or any Subsidiary
or for a substantial part of the property of such Seller or any Subsidiary or
(z) the winding-up or liquidation of such Seller or any Subsidiary, which
proceeding or petition shall continue undismissed for 60 calendar days or (B) an
order of a court of competent jurisdiction approving or ordering any of the
foregoing shall be entered;

 

(ii)     such Seller or any Subsidiary shall (A) voluntarily commence any
proceeding or file any petition seeking relief under any Bankruptcy Law now or
hereafter in effect, (B) apply for the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Seller or any
Subsidiary or for a substantial part of the property of such Seller or any
Subsidiary, (C) fail to contest in a timely and appropriate manner any
proceeding or the filing of any petition described in clause (i) of this
definition, (D) file an answer admitting the material allegations of a petition
filed against it in any proceeding described in clause (i) of this definition,
(E) make a general assignment for the benefit of creditors or (F) wind up or
liquidate (except as permitted under this Agreement);

 

(iii)     such Seller or any Subsidiary shall take any action in furtherance of
or for the purpose of effecting, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i) or (ii) of this
definition;

 

(iv)     such Seller or any Subsidiary shall become unable, admit in writing its
inability, or fail generally, to pay its debts as they become due; or

 

(v)     such Seller shall be in a financial condition such that the sum of its
debts, as they become due and mature, is greater than the fair value of its
property on a going concern basis, when taken together on a consolidated basis
with its Subsidiaries which are party to the Transaction Documents.

 

“Japanese Withholding Tax” shall mean all Japanese withholding taxes on payment
of Royalties pursuant to the Australia-Japan Income Tax Treaty.

 

“Knowledge of the Sellers” shall mean, with respect to each Seller, as
applicable, the knowledge of the officers of such Seller and/or any of its
Subsidiaries, as applicable, relating to a particular matter without any
obligation to inquire or otherwise investigate relating to a particular matter;
provided, however, that a person charged with responsibility for the aspect of
the business relevant or related to the matter at issue shall be deemed to have
knowledge of a particular matter to the extent that such person’s failure to
have knowledge of such matter would constitute negligence in the context of his
or her duties and responsibilities in the ordinary course of business.

 

 
5

--------------------------------------------------------------------------------

 

 

“Licensee” shall mean Daiichi and/or any permitted collaborator or permitted
sublicensee under the Commercialization Agreement.

 

“License Agreement” and “License Agreements” have the respective meanings given
in the Recitals hereto.

 

“License Termination” means the date of termination of the Commercialization
Agreement under Section 8.1 thereof.

 

“Liens” shall mean any lien, hypothecation, charge, security agreement, security
interest, mortgage, pledge or any other encumbrance, right or claim of any
Person of any kind whatsoever whether choate or inchoate, filed or unfiled,
noticed or unnoticed, recorded or unrecorded, contingent or non-contingent,
material or non-material, known or unknown.

 

“Losses” shall mean collectively, direct damages and the actual, documented
out-of-pocket costs, fees and expenses (including reasonable expenses of
investigation and reasonable legal fees and expenses of a single law firm), in
any such case arising out of or relating to any claim, action, suit or
proceeding commenced or threatened by any Person or entity (including a
Governmental Authority), other than any Seller or Buyer or any of Buyer’s
Affiliates, officers, directors, agents or other representatives, and relating
to the activities or matters contemplated by this Agreement, but specifically
excluding all Lost Profits and punitive damages.

 

“Lost Profits” shall mean collectively, any and all claims, damages and losses
in respect of loss of profits and other consequential damages, including without
limitation indirect damages, special damages, incidental damages and exemplary
damages.

 

“Material Adverse Effect” shall mean (i) an Insolvency Event, (ii) a material
adverse effect on the ability of any Seller to perform any of its obligations
hereunder, under the other Transaction Documents or under the Daiichi
Consent/Amendment, (iii) a material adverse effect on the right or ability of
Buyer to receive the Royalty Interest or any payment due to Buyer hereunder as
contemplated by this Agreement immediately following the Closing, (iv) a
material adverse effect on the Royalty Interest or other Assigned Rights,
including, without limitation, any material adverse effect on the Product or the
ability of Licensee to distribute, market and/or sell the Product, or (v) a
material breach by any Seller of any obligation owing by such Seller to Licensee
pursuant to which Licensee may reduce or eliminate the amount of the Royalties
(whether directly or indirectly, including, without limitation, by counterclaim
or setoff), or the basis for calculation thereof, or to terminate
Commercialization Agreement prior to the License Termination.

 

“Measurement Period” shall mean each period of twelve (12) consecutive calendar
months beginning on April 1 of a calendar year and ending on March 31 of the
succeeding calendar year; provided that the last Measurement Period of the
Second Royalty Interest Period shall begin on April 1, 2029 and end on December
24, 2029. For the avoidance of doubt, the initial Measurement Period shall begin
on April 1, 2016 and end on March 31, 2017.

 

“Net Sales” shall mean the gross amount invoiced by Daiichi, its Affiliates and
any third party collaboration as set forth in Section 1.2.1 of the
Commercialization Agreement (“Collaborator”) to third parties that are not
Affiliates or Collaborator (unless such Affiliate or Collaborator is the end
user of such Product in the Territory, in which case the amount billed therefore
shall be deemed to be the amount that would be billed to a third party in an
arm's length transaction) for sales or other dispositions of the Product in the
Territory to third parties, less the following items, as allocable to such
Product (if not previously deducted from the amount invoiced): (i) trade
discounts, credits or allowances commissions, rebates, chargebacks; (ii) credits
or allowances additionally granted upon returns, rejections or recalls (except
where any such recall arises out of a Party's, its Affiliate's or Collaborator's
gross negligence, willful misconduct or fraud); (iii) freight, shipping and
insurance charges; (iv) taxes, duties or other governmental tariffs (other than
income taxes); and (v) government mandated rebates. For the avoidance of doubt,
the Parties agree that Net Sales includes sales of the Product not sold under
the Pricing and Reimbursement Approval (as defined in the Commercialization
Agreement), which includes but is not limited to sales to a governmental agency
as inventory for a pandemic. Furthermore, Net Sales for a calendar quarter will
be less any Product returned in that calendar quarter but sold in the preceding
calendar quarter in Japan.

 

 
6

--------------------------------------------------------------------------------

 

 

“Other Payments” shall mean any payments in lieu of or in respect of the
Royalties or in satisfaction of the obligation to pay the Royalties (including
without limitation any indemnity payments, recoveries, damages, settlement or
other amounts to which Sellers are or may become entitled to pursuant to or in
connection with either License Agreement, whether based on actual or alleged
infringement, breach, re-licensing or otherwise), together with the rights to
Indemnified Expenses pursuant to and in accordance with the terms and conditions
of this Agreement.

 

“Party” shall mean Sellers or Buyer as the context indicates and “Parties” shall
mean Sellers and Buyer.

 

“Patent Rights” shall mean the patents set forth on Schedule 3.13.

 

“Person” shall mean an individual, corporation, partnership, limited liability
company, limited partnership, association, trust or other entity or
organization, but not including any Governmental Authority.

 

“Product” shall mean a finished pharmaceutical product that contains CS-8958.

 

“Protective Rights Agreement” shall mean the Protective Rights Agreement by and
between Sellers and Buyer of even date herewith, which Protective Rights
Agreement shall be substantially in the form of Exhibit D. For the avoidance of
doubt, the Protective Rights Agreement is not intended to derogate from the
validity of the absolute assignment of the Assigned Rights, as contemplated by
this Agreement and as evidenced by the Assignment, but is being executed and
delivered solely to protect Buyer’s interests to the extent such assignment
becomes subject to a Recharacterization despite the Parties’ intentions.

 

“Receiving Party” shall mean, with respect to any Confidential Information, the
Party receiving the Confidential Information from the other Party.

 

“Recharacterization” shall mean a judgment or order by a court of competent
jurisdiction that Sellers’ right, title and interest in, to and under the
License Agreements and the Assigned Rights were not fully sold, assigned and
transferred to Buyer pursuant to, as contemplated by, and subject to the
provisions of this Agreement and the Assignment, but instead that such
transaction(s) constituted a loan and security device.

 

“Recipient” means, with respect to any Confidential Information disclosed by a
Party hereto, the other Party which is receiving such Confidential Information.

 

 
7

--------------------------------------------------------------------------------

 

 

“Representative” shall mean, with respect to any Person, directors, officers,
employees, agents, co-investors, advisors, potential investors, underwriters,
rating agencies, permitted assignees, sources of financing and trustees of such
Person (other than competitors of Buyer and its Affiliates).

 

“Royalties” shall mean all amounts paid or payable to Sellers under the
Commercialization Agreement in respect of or based on Net Sales of the Product
in the Territory from and after the Economic Commencement Date through and
including the License Termination.

 

“Royalty Interest” shall mean, as separately calculated for each Measurement
Period:

 

(i)     with respect to the Fiscal Quarter ending March 31, 2016, [**]% of the
sum of (a) Royalties earned and payable in respect of Net Sales for the Fiscal
Quarter ending March 31, 2016, plus (b) Other Payments earned and payable in
respect of the Fiscal Quarter ending March 31, 2016, up to an aggregate amount
equal to [**];

 

(ii)      with respect to each Measurement Period to occur during the Initial
Royalty Interest Period:

 

(A)     [**]% of the sum of (x) Royalties earned and payable in respect of Net
Sales in such Measurement Period plus (y) Other Payments earned and payable in
respect of such Measurement Period, up to the Initial Royalty Interest Period
Threshold Amount;

 

(B)     [**]% of the sum of (x) Royalties earned and payable in respect of Net
Sales in such Measurement Period plus (y) Other Payments earned and payable in
respect of such Measurement Period, in excess of the Initial Royalty Interest
Period Threshold Amount but not to exceed the Initial Royalty Interest Period
Cap Amount; and

 

(C)     [**]% of the sum of (x) Royalties earned and payable in respect of Net
Sales in such Measurement Period plus (y) Other Payments earned and payable in
respect of such Measurement Period, in excess of the Initial Royalty Interest
Period Cap Amount; and

 

(iii)      with respect to each Measurement Period to occur during the Second
Royalty Interest Period:

 

(A)     [**]% of the sum of (x) Royalties earned and payable in respect of Net
Sales in such Measurement Period plus (y) Other Payments earned and payable in
respect of such Measurement Period, up to the Second Royalty Interest Period
Threshold Amount;

 

(B)     [**]% of the sum of (x) Royalties earned and payable in respect of Net
Sales in such Measurement Period plus (y) Other Payments earned and payable in
respect of such Measurement Period, in excess of the Second Royalty Interest
Period Threshold Amount but not to exceed the Second Royalty Interest Period Cap
Amount; and

 

(C)     [**]% of the sum of (x) Royalties earned and payable in respect of Net
Sales in such Measurement Period plus (y) Other Payments earned and payable in
respect of such Measurement Period, in excess of the Second Royalty Interest
Period Cap Amount.

 

For the avoidance of doubt, for purposes of calculating Royalty Interest,
Royalties shall be applied to the Measurement Period in which the Net Sales
giving rise to the royalty payment occurred notwithstanding that such royalty is
actually paid by Licensee during a subsequent Measurement Period. For example,
Royalties with respect to Net Sales that occurred in the Measurement Period
ending March 31, 2017 shall be applied to the Measurement Period ending March
31, 2017 even if the royalty is paid during the Measurement Period ending March
31, 2018. Other Payments shall be applied to the Measurement Period with respect
to which such breach of either License Agreement or infringement resulting in
Other Payments occurred, regardless of when such Other Payments are received. If
the Measurement Period in which the breach or default giving rise to Other
Payments cannot be determined, then such Measurement Period shall be determined
either (a) by a court or (b) by a settlement agreement or other writing signed
by Sellers and Licensee (and consented to by Buyer, which consent shall not be
unreasonably withheld), as applicable.

 

 
8

--------------------------------------------------------------------------------

 

 

In the event there shall remain any Cumulative Remaining Shortfall Amount as of
December 24, 2029, then for so long Sellers continue to receive payments in
respect of Royalties and/or Other Payments, “Royalty Interest” shall mean [**]%
of the sum of such Royalties and Other Payments until any and all Cumulative
Remaining Shortfall Amount has been paid to Buyer in full.

 

For the avoidance of doubt, notwithstanding that Royalty Interest is earned and
payable to Buyer, Seller shall not be obligated to pay Buyer such Royalty
Interest until Seller is paid the corresponding royalties by the Licensee.

 

“Royalty Interest Payment” shall mean the payment of the Royalty Interest
(including, for the avoidance of doubt, the First Quarter 2016 Royalty Interest
Payment).

 

“Second Royalty Interest Period” shall mean the period beginning on April 1,
2025 and ending on December 24, 2029.

 

“Second Royalty Interest Period Cap Amount” shall mean, for any Measurement
Period, the sum of (x) $[**] earned in such Measurement Period, regardless
whether royalties were received in such Measurement Period or thereafter and (y)
any Cumulative Remaining Shortfall Amount. For purposes of clarification, the
Second Royalty Interest Period Cap Amount shall be net of all Japanese
Withholding Taxes.

 

“Second Royalty Interest Period Threshold Amount” shall mean, for any
Measurement Period, the sum of (x) $[**] earned in such Measurement Period,
regardless whether royalties were received in such Measurement Period or
thereafter and (y) any Cumulative Remaining Shortfall Amount. For purposes of
clarification, the Second Royalty Interest Period Threshold Amount shall be net
of all Japanese Withholding Taxes.

 

“Seller” shall mean any or each of Aviragen, BHPL and/or BSM, as the context
indicates, and “Sellers” shall mean all of entities collectively.

 

“Seller Deposit Account” shall mean an account established and maintained by
either or both of Australian Sellers as the account into which all amounts that
are or become payable to Australian Sellers under the Commercialization
Agreement shall be deposited by Licensee. As of the Closing Date, the “Seller
Deposit Account” shall be:

 

[**]

 

“Seller Indemnified Party” shall mean each of Sellers, their respective
Affiliates and any of their respective partners, directors, managers, officers,
employees and agents.

 

“Shortfall Amount” shall mean, with respect to any Measurement Period (other
than the last Measurement Period of the Second Royalty Interest Period) in which
the sum of (a) Royalties earned and payable in respect of Net Sales in such
Measurement Period plus (b) Other Payments earned and payable in respect of such
Measurement Period does not equal or exceed the Initial Royalty Interest Period
Threshold Amount or the Second Royalty Interest Period Threshold Amount, as
applicable, the amount equal to the difference of (i) the Initial Royalty
Interest Period Threshold Amount or the Second Royalty Interest Period Threshold
Amount, as applicable, minus (ii) the sum of (A) Royalties earned and payable in
respect of Net Sales in such Measurement Period plus (B) Other Payments earned
and payable in respect of such Measurement Period.

 

 
9

--------------------------------------------------------------------------------

 

 

“Subsidiary” shall mean, with respect to any Person, at any time, any entity of
which more than fifty percent (50%) of the outstanding Voting Stock or other
equity interest entitled ordinarily to vote in the election of the directors or
other governing body (however designated) is at the time beneficially owned or
controlled directly or indirectly by such Person, by one or more such entities
or by such Person and one or more such entities. Unless otherwise indicated
herein, “Subsidiary” shall refer a “Subsidiary” of a Seller.

 

“Territory” shall mean Japan.

 

“Third Party” shall mean any Person other than a Seller or Buyer or their
respective Affiliates.

 

“Third Party Patent Rights” shall mean, with respect to any Third Party, any and
all issued patents and pending patent applications as of the date of this
Agreement, including all provisional applications, substitutions, continuations,
continuations-in-part, divisions, and renewals, all letters patent granted
thereon, and all patents-of-addition, reissues, reexaminations and extensions or
restorations by existing or future extension or restoration mechanisms
(including regulatory extensions), and all supplementary protection certificates
of such Third Party in the Territory.

 

“Transaction Documents” shall mean, collectively, this Agreement, the
Assignment, the Protective Rights Agreement and the Daiichi Consent/Amendment.

 

“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Use” shall include the use, manufacture, marketing, sale, offer for sale,
importation, distribution or commercialization.

 

“Valid Claim” shall mean a claim of an issued and unexpired patent, or a claim
of a pending patent application, within the Product Related Patent Rights, which
claim has not been held invalid, unpatentable or unenforceable by a court of
competent jurisdiction from which no further appeal can be further taken, and
has not been admitted to be invalid, unpatentable or unenforceable, which claim,
but for a right to use such claim, would be infringed by the Product and/or its
Exploitation; provided, however, that if a claim of a pending patent application
shall not have issued as acclaim of an issued patent within five (5) years after
the earliest filing date from which such claim claims priority, then such claim
shall not be a “Valid Claim” for purposes of this Agreement unless and until
such claim issues as a claim of an issued patent.

 

“Voting Stock” shall mean Capital Stock issued by a company, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such contingency.

 

 
10

--------------------------------------------------------------------------------

 

 

Section 1.02     Currency. Unless otherwise specified, all references to
monetary amounts in this Agreement are references to the lawful currency of the
United States.

 

Article II.

SALE AND ASSIGNMENT

 

Section 2.01     Sale and Assignment.

 

 

(a)

Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Australian Sellers shall sell, assign, transfer and convey to Buyer,
free and clear of all Liens (other than any Liens in favor of Buyer) and subject
to the conditions set forth in ARTICLE VI and the other provisions of this
Agreement, the Assigned Rights, and Buyer shall accept such sale, assignment,
transfer and conveyance from Sellers. Such sale, assignment, transfer and
conveyance shall be evidenced by the execution and delivery of the Assignment by
Sellers in accordance with Section 6.02.

 

 

(b)

Notwithstanding anything to the contrary contained in this Agreement, (i) the
sale, assignment, transfer and conveyance to Buyer of the Assigned Rights
pursuant to this Agreement shall not subject Buyer to, or transfer, affect or
modify, any obligation or liability of Sellers under the License Agreements and
(ii) Buyer expressly does not assume or agree to become responsible for any
obligation or liability of Sellers whatsoever.

 

 

(c)

Sellers and Buyer intend and agree that the sale, assignment, transfer and
conveyance of the Assigned Rights under this Agreement shall be, and is, a true
sale by Australian Sellers to Buyer that is absolute and irrevocable and that
provides Buyer with the full benefits of ownership of the Assigned Rights, and
neither Sellers nor Buyer intends the transactions contemplated hereunder to be,
or for any purpose characterized as, a loan from Buyer to Sellers or entitle
Buyer to any other rights or interests except as expressly set forth in this
Agreement. The Parties waive any right to contest or otherwise assert that this
Agreement is anything other than a true sale by Australian Sellers to Buyer
under applicable law, which waiver shall be enforceable against a Party in any
bankruptcy or insolvency proceeding relating to such Party.

 

Section 2.02     Royalty Interest Payments.

 

 

(a)

Effective as of the execution and delivery of the Assignment at the Closing and
subject to the terms of Section 2.04, Sellers and Buyer agree that Buyer shall
have all of Sellers’ right, title, interest in and to the Assigned Rights, and
is entitled to receive all Royalty Interest Payments (including, for the
avoidance of doubt, the First Quarter 2016 Royalty Interest Payment).

 

 

(b)

Australian Sellers shall irrevocably instruct Licensee to remit all Royalty
Interest amounts payable to Sellers pursuant to the Commercialization Agreement
into the Seller Deposit Account, and Australian Sellers shall irrevocably
instruct the bank holding the Seller Deposit Account to transfer such Royalty
Interest amounts from the Seller Deposit Account into the Buyer Deposit Account,
in each case pursuant and subject to Section 5.11.

 

Section 2.03     Closing Payment.

 

Subject to the terms and conditions set forth herein, at the Closing, Buyer
shall pay Sellers the difference of (i) the Closing Amount minus (ii) the
Expense Reimbursement Amount by wire transfer of immediately available funds as
directed by Sellers.

 

 
11

--------------------------------------------------------------------------------

 

 

Section 2.04     No Assumption.

 

Notwithstanding any provision in this Agreement or any other Transaction
Document or writing to the contrary, Buyer is accepting the purchase and
assignment of only the Assigned Rights and is not assuming any Excluded
Liabilities and Obligations. All Excluded Liabilities and Obligations shall be
retained by and remain obligations and liabilities solely of Sellers or their
respective Affiliates.

 

Article III.

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Sellers hereby represent and warrant to Buyer that the following representations
are true and complete as of the date of this Agreement, except as otherwise
indicated:          

 

Section 3.01     Organization.

 

Aviragen is a corporation duly incorporated, validly existing and in good
standing under the laws of Delaware. Each of BHPL and BSM is a corporation duly
incorporated, validly existing and in good standing under the laws of Victoria,
Australia. Each Seller has all corporate powers and all licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and as proposed to be conducted in connection with the transactions
contemplated by the Transaction Documents and the License Agreements.

 

Section 3.02     Authorizations; Enforceability.

 

 

(a)

Each Seller has all necessary corporate power and authority to enter into,
execute and deliver this Agreement and the other Transaction Documents and to
perform all of the obligations to be performed by it hereunder and thereunder
and to consummate the transactions contemplated hereunder and thereunder. None
of the execution and delivery by any Seller of the Transaction Documents, the
performance by any Seller of any of the obligations to be performed by it
hereunder or thereunder, or the consummation by any Seller of any of the
transactions contemplated hereby or thereby, will require any notice to, action,
approval or consent by, or in respect of, or filing or registration with, any
Governmental Authority or other Person, except filings necessary to perfect
Liens created by the Transaction Documents.

 

 

(b)

Once signed, the Transaction Documents will have been duly authorized, executed
and delivered by each Seller and each Transaction Document will then constitute
the valid and binding obligation of each Seller, enforceable against each Seller
in accordance with their respective terms, subject, as to enforcement of
remedies, to bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or general equitable principles.

 

Section 3.03     Litigation.

 

Schedule 3.03 sets forth each (i) Dispute pending or threatened against any
Seller, or to the Knowledge of the Sellers, pending or threatened against
Daiichi, and (ii) inquiry of any Governmental Authority pending or threatened
against any Seller, or to the Knowledge of the Sellers, pending or threatened
against Daiichi, which, in each instance of clauses (i) and (ii), if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

 

 
12

--------------------------------------------------------------------------------

 

 

Section 3.04     Compliance with Laws.

 

No Seller nor any Subsidiary (i) is in violation of, has violated, or is under
investigation with respect to, or (ii) has been threatened to be, charged with
or been given written notice of any violation of any law, rule, ordinance or
regulation of, or any judgment, order, writ, decree, permit or license entered
by, any Governmental Authority which, in the case of either clause (i) or clause
(ii), could reasonably be expected to have a Material Adverse Effect.

 

Section 3.05     Conflicts.

 

 

(a)

Neither the execution and delivery by Sellers of any of the Transaction
Documents nor the performance or consummation of the transactions contemplated
thereby (including, without limitation, the assignment to Buyer of the Royalty
Interest) to be performed or consummated by Sellers will: (i) contravene,
conflict with, result in a breach or violation of, constitute a default under,
or accelerate the performance provided by, in any material respects any
provisions of: (A) any law, rule, ordinance or regulation of any Governmental
Authority, or any judgment, order, writ, decree, permit or license of any
Governmental Authority, in any case, applicable to the Royalty Interest or the
Collateral; or (B) any material contract, agreement, commitment or instrument to
which any Seller is a party or by which any of the Collateral is bound or
committed; (ii) except for the filing of the UCC-1 financing statements required
hereunder (or under the Protective Rights Agreement), require any notification
to, filing with, or consent of, any Person or Governmental Authority; (iii) give
rise to any right of termination, cancellation or acceleration of any right or
obligation of any Seller or any other Person as such right or obligation relates
to the Royalty Interest, the Royalty Interest Payments or any of the other
Collateral or to a loss of any benefit relating to the Royalty Interest, the
Royalty Interest Payments or any of the other Collateral; or (iv) result in the
creation or imposition of any Lien on any the Royalty Interest, the Royalty
Interest Payments or any of the other Collateral, other than in favor of Buyer
pursuant to the Protective Rights Agreement.

 

 

(b)

No Seller has granted or agreed to grant to any Person other than Buyer, nor
does there exist, any Lien granted by any Seller on the Royalty Interest or any
other Collateral other than pursuant to the Protective Rights Agreement. No
Subsidiary has granted or agreed to grant to any Person other than Buyer, nor
does there exist, any Lien on such Subsidiary’s rights to receive Royalty
Interest Payments.

 

 

(c)

No Seller, Subsidiary or any of their respective property is subject (i) to any
judgment, order, writ or decree of any Governmental Authority or (ii) to any
contract, agreement, commitment or instrument, which, in either case of clause
(i) or clause (ii), the violation or breach of which by such Seller could
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.06     Ownership.

 

Sellers, until the Assignment is delivered, own, and collectively are the sole
holders of all of the Assigned Rights, free and clear of any and all Liens
(other than any Liens in favor of Buyer). Each Seller has full right and power
to assign and convey the Assigned Rights as contemplated by this Agreement. No
Seller has transferred, sold, conveyed, assigned, or otherwise disposed of, or
agreed to transfer, sell, convey, assign, or otherwise dispose of any portion of
the License Agreements and/or the Assigned Rights other than as contemplated by
this Agreement. Upon delivery to Buyer of the executed Assignment, no Person
other than Buyer shall have any right to receive the Royalty Interest. Upon
delivery to Buyer of the executed Assignment, Sellers shall have sold,
transferred, conveyed and assigned to Buyer, and Sellers shall have done
everything which is required to be done by Sellers to cause Buyer to acquire all
of Sellers’ rights, interests and obligations arising on or after the Economic
Commencement Date under the License Agreements and the Assigned Rights, free and
clear of any Liens (other than any Liens in favor of Buyer), but subject to the
further provisions of this Agreement. Each Seller is legally competent to
execute this Agreement and the other Transaction Documents and upon such
execution by such Seller, the obligations of such Seller hereunder and
thereunder shall constitute the legally binding and enforceable obligations of
such Seller, subject to bankruptcy, insolvency, reorganization, moratorium, ad
hoc representative appointment, conciliation, safeguard proceedings, judicial
receivership, or other laws affecting creditors’ rights generally or general
equitable principles.

 

 
13

--------------------------------------------------------------------------------

 

 

Section 3.07     Subordination.

 

No Seller has caused, by any means, Sellers’ Royalties to be subordinated to the
rights of any creditor of Daiichi or any other Person. In addition, no Seller
has caused, and to the Knowledge of the Sellers no other Person has caused, the
claims and rights of Buyer created by any Transaction Document (i) out of or in
connection with the License Agreements and/or (ii) in and to the Assigned Rights
and any Collateral, in each case, to be subordinated to any creditor of Daiichi
or any other Person; provided, however, that no Seller makes any representation
as to whether Buyer (or any Person acting on behalf of Buyer) has caused any
such subordination.

 

Section 3.08     License Agreements.

 

 

(a)

Exhibit A-1 hereto contains a true and complete copy of the Collaboration
Agreement (including, without limitation, all amendments, supplements and other
modifications thereto). Exhibit A-2 hereto contains a true and complete copy of
the Commercialization Agreement (including, without limitation, all amendments,
supplements and other modifications thereto). The Collaboration Agreement and
Commercialization Agreement, together with the agreements described therein,
constitute the only applicable agreements (other than this Agreement and the
Transaction Documents) (i) to which Sellers are a party regarding the Royalties,
(ii) which relate to Sellers’ entitlement to the Assigned Rights and (iii) which
relate to the Product. To the Knowledge of the Sellers, there are no unpaid
Royalties that have become due, and none are expected to become overdue, as of
the Closing Date. Pursuant to the Commercialization Agreement, Sellers are
entitled to Royalties at the rates set forth in Section 2.1 thereof, subject to
the express terms and conditions set forth in the Commercialization Agreement.

 

 

(b)

No Seller is in breach of either License Agreement and no circumstances or
grounds exist that would give rise (i) to a claim by Daiichi of a breach of
either License Agreement and/or any such other agreement which could have a
Material Adverse Effect, or (ii) to a right of rescission, termination,
revision, setoff, or any other rights, in, to or under the Assigned Rights. No
Seller has unfulfilled obligations in respect of either License Agreement or the
Assigned Rights that were required to be fulfilled on or prior to the date of
this Agreement.

 

 

(c)

To the Knowledge of the Sellers, Daiichi is not in breach of or in default under
either License Agreement.

 

 

(d)

Sellers have the full right, power and authority to grant all rights and
interests granted to Buyer in this Agreement.

 

 

(e)

No circumstance or grounds exist, that would invalidate, reduce or eliminate, in
whole or in part, the enforceability or scope the Assigned Rights, including,
without limitation, Sellers’ right to payments made in respect of Royalties.

 

 
14

--------------------------------------------------------------------------------

 

 

 

(f)

Neither of the Australian Sellers is in breach of either License Agreement and
nothing has occurred and no condition exists that would permit any other party
thereto to terminate either License Agreement. To the Knowledge of the Sellers,
both License Agreement are valid and binding on each other party thereto in
accordance with their respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium, ad hoc representative appointment, conciliation,
safeguard proceedings, judicial receivership, or other laws affecting creditors’
rights generally or general equitable principles, and is in full force and
effect.

 

 

(g)

No Seller has:

 

 

(i)

forgiven, released, delayed, postponed or compromised any payment in respect the
Royalties;

 

 

(ii)

waived, amended, cancelled or terminated, exercised or to the Knowledge of the
Sellers failed to exercise, any material rights constituting or relating to the
Assigned Rights or under any agreement (including the License Agreements);

 

 

(iii)

except as set forth on Exhibits A-1 and A-2, amended, modified, restated,
cancelled, supplemented, terminated or waived any provision of either License
Agreement, or granted any consent thereunder, or agreed to do any of the
foregoing;

 

 

(iv)

exercised any right of rescission, offset, counterclaim or defense, upon or with
respect to the Assigned Rights or the Collateral, or agreed to do or suffer to
exist any of the foregoing;

 

 

(v)

sold, leased, pledged, licensed, transferred or assigned (or attempted to do any
of the foregoing) all or any portion of the Assigned Rights and/or the License
Agreements, except in favor of Buyer pursuant to the Transaction Documents; or

 

 

(vi)

received any advance payments on the Royalties.

 

 

(h)

No Seller has been released from any of its obligations under the License
Agreements.

 

 

(i)

No Seller has received any written notice from Daiichi that Daiichi has granted
any sublicense of Sellers or Daiichi’s rights under the License Agreements.

 

Section 3.09     Net Sales.

 

Schedule 3.09 annexed hereto sets forth a true and complete list of all Net
Sales of the Product provided by Daiichi and payments in respect of the
Royalties paid and, to the Knowledge of the Sellers, payable by Daiichi to
Sellers, for the Fiscal Quarter ending December 31, 2015. Buyer is aware that
payments may differ in the future and that past payments made are no guarantee
for future payments to be made.

 

Section 3.10     Broker’s Fees.

 

Except as set forth on Schedule 3.10, no Seller has taken any action that would
entitle any Person to any commission or broker’s fee in connection with the
transactions contemplated by the Transaction Documents.

 

 
15

--------------------------------------------------------------------------------

 

 

Section 3.11     Information.

 

All written information heretofore or herein supplied by or on behalf of Sellers
or any of their respective Subsidiaries to Buyer is accurate and complete in all
material respects, and none of such information, when taken together with all
other information furnished, contains any untrue statement of a material fact or
omits to state any material fact necessary to make such information not
materially misleading in light of the circumstances under which made. To the
Knowledge of the Sellers, there is no fact or circumstance that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed in this Agreement, in the other Transaction Documents or in any other
documents, certificates and statements furnished to Buyer for use in connection
with the transactions contemplated hereby. All representations and warranties
made by Sellers in any of the other Transaction Documents to which it is party
are true and correct in all material respects.

 

Section 3.12     Insolvency Event; Material Adverse Effect.

 

No Insolvency Event has occurred regarding any Seller. To the Knowledge of the
Sellers, no event has occurred and no condition exists that could reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.13     Patent Rights.

 

 

(a)

Schedule 3.13 sets forth the Patent Rights including the following for each
Patent Right: (i) the application number; (ii) the patent or registration
number, if any; (iii) the country or other jurisdiction where the Patent Right
was issued, registered, or filed; (iv) the scheduled expiration date of any
issued Patent Right, including a notation if such scheduled expiration date
includes a term extension or supplementary protection certificate; and (v) the
registered owner thereof.

 

 

(b)

To the Knowledge of the Sellers, each of the Patent Rights is valid, enforceable
and subsisting, and there is at least one Valid Claim in each of the Patent
Rights that covers Daiichi’s Exploitation of the Product. Sellers have not
received, and to the Knowledge of Sellers, Daiichi has not received, (i) any
opinion of counsel that any of the Patent Rights is invalid or unenforceable or
(ii) any notice of any claim by any Third Party challenging the validity or
enforceability of any of the Patent Rights.

 

 

(c)

To the Knowledge of the Sellers, there is no pending, decided, settled or
threatened Dispute (i) challenging the legality, validity, enforceability, scope
and/or ownership of any Patent Rights, (ii) that could impact the validity
and/or enforceability of any of the claims of the Patent Rights, or otherwise
impact whether any claim within the Patent Rights is a Valid Claim, and/or (iii)
adjudicating whether any Third Party Patent Right is or would be infringed by
Daiichi’s Exploitation of the Product.

 

 

(d)

To the Knowledge of the Sellers, (i) no Third Party Patent Right has been or is
infringed by Daiichi’s Exploitation of the Product; and (ii) Daiichi has not
received any notice of any claim by any Third Party asserting that Daiichi’s
Exploitation of the Product does or would infringe such Third Party’s Patent
Rights. Seller has not received any opinion of counsel, and to the Knowledge of
Seller, Daiichi has not received any opinion of counsel, regarding infringement
or non-infringement of any Third Party Patent Right by Daiichi’s Exploitation of
the Product.

 

 

(e)

Each of the Patent Rights is a Patent as defined in the Collaboration Agreement.
To the Knowledge of the Sellers, Daiichi is the exclusive owner of the entire
right, title and interest in and to the Patent Rights.

 

 
16

--------------------------------------------------------------------------------

 

 

 

(f)

The term for which consideration is to be paid pursuant to Section 2.1 of the
Commercialization Agreement shall expire no earlier than December 24, 2029.

 

 

(g)

To the Knowledge of the Sellers, the Product currently being Exploited has the
formulation as described in the documents entitled “Laninamivir Octanoate
Hydrate Inavir Powder for Inhalation 20mg 3.2.P Quality Drug Product” and
“Laninamivir Octanoate Hydrate Inavir Powder for Inhalation 20mg 3.2.S Quality
Drug Substance”, each published by Daiichi.

 

 

(h)

Daiichi has not requested any of the Sellers to assume responsibility for the
maintenance of any of the Patent Rights.

 

 

Section 3.14     Exploitation; Material Information.

 

To the Knowledge of the Sellers, Daiichi is not considering terminating the
Exploitation of the Product.

 

Section 3.15     Taxes.

 

 

(a)

No deduction or withholding for or on account of any tax (other than the
Japanese Withholding Tax at a rate of 5%) has been made, or was required to be
made, from any payment by Daiichi to Sellers with respect to Royalties payable
under the Commercialization Agreement.

 

 

(b)

Since the current Australia-Japan Income Tax Treaty became effective, each
Seller has been subject to Japanese Withholding Tax at a rate of 5% with respect
to Royalties payable under the Commercialization Agreement.

 

Article IV.

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Sellers that the following
representations are true and complete as of the date of this Agreement, except
as otherwise indicated:

 

Section 4.01     Organization.

 

Buyer is a limited partnership formed and validly existing under the laws of the
State of Delaware, and has all limited partnership powers and all licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and as proposed to be conducted in connection with the transactions
contemplated by the Transaction Documents.

 

Section 4.02     Authorization.

 

Buyer has all necessary limited partnership power and authority to enter into,
execute and deliver this Agreement and the other Transaction Documents and to
perform all of the obligations to be performed by it hereunder and thereunder
and to consummate the transactions contemplated hereunder and thereunder. Once
signed, the Transaction Documents will have been duly authorized, executed and
delivered by Buyer and each Transaction Document will then constitute the valid
and binding obligation of Buyer, enforceable against Buyer in accordance with
their respective terms, subject, as to enforcement of remedies, to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or general equitable principles.

 

 
17

--------------------------------------------------------------------------------

 

 

Section 4.03     Broker’s Fees.

 

None of Buyer or its Affiliates has taken any action that would entitle any
Person to any commission or broker’s fee in connection with the transactions
contemplated by the Transaction Documents.

 

Section 4.04     Conflicts.

 

Neither the execution and delivery of this Agreement or any other Transaction
Document nor the performance or consummation of the transactions contemplated
hereby or thereby will: (i) contravene, conflict with, result in a breach or
violation of, constitute a default under, or accelerate the performance provided
by, in any material respects, any provisions of: (A) any law, rule or regulation
of any Governmental Authority, or any judgment, order, writ, decree, permit or
license of any Governmental Authority, to which Buyer or any of its assets or
properties may be subject or bound; or (B) any contract, agreement, commitment
or instrument to which Buyer is a party or by which Buyer or any of its assets
or properties is bound or committed; (ii) contravene, conflict with, result in a
breach or violation of, constitute a default under, or accelerate the
performance provided by, any provisions of the organizational or constitutional
documents of Buyer; or (iii) require any notification to, filing with, or
consent of, any Person or Governmental Authority.

 

Article V.

COVENANTS

 

During the term of this Agreement, the following covenants shall apply:

 

Section 5.01     Consents and Waivers.

 

Sellers and Buyer shall use commercially reasonable efforts to obtain and
maintain any required consents, acknowledgements, certificates or waivers so
that the transactions contemplated by this Agreement or any other Transaction
Document may be consummated and shall not result in any default or breach or
termination of either License Agreement.

 

Section 5.02     Compliance.

 

 

(a)

Each Seller shall comply with and fulfill, in all material respects, all of its
respective obligations under the License Agreements.

 

 

(b)

In the event either License Agreement is terminated for any reason whatsoever,
each of Buyer and each Seller shall use commercially reasonable efforts, at each
Party’s respective cost and expense, to locate and secure a replacement licensee
to develop, make, have made, use, and sell the Product; provided that Buyer
shall have the right to approve (which approval shall not be unreasonably
withheld or delayed) in writing such replacement licensee, and each Seller
agrees to undertake in connection with such additional License Agreement such
obligations and liabilities as it currently has under the terminated License
Agreement (such replacement arrangement shall, for purposes of the assignment of
the Assigned Rights hereunder, be deemed to constitute a “License Agreement”
hereunder and shall be subject to the terms and conditions hereof and of the
other Transaction Documents).

 

 
18

--------------------------------------------------------------------------------

 

 

Section 5.03     Confidentiality; Public Announcement.

 

 

(a)

Except as expressly authorized in this Agreement or the other Transaction
Documents or except with the prior written consent of the Disclosing Party, the
Receiving Party hereby agrees that (i) it will use the Confidential Information
of the Disclosing Party solely for the purpose of the transactions contemplated
by this Agreement and the other Transaction Documents and exercising its rights
and remedies and performing its obligations hereunder and thereunder; (ii) it
will keep confidential the Confidential Information of the Disclosing Party; and
(iii) it will not furnish or disclose to any Person any Confidential Information
of the Disclosing Party.

 

 

(b)

Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document, the Receiving Party may, without the consent of the
Disclosing Party, but with prior written notice when permissible to the
Disclosing Party, furnish or disclose Confidential Information of the Disclosing
Party to (i) the Receiving Party’s Affiliates and their respective
Representatives, actual or potential financing sources, investors or
co-investors and permitted assignees, Buyers, transferees or
successors-in-interest under Section 8.03, in each such case, who need to know
such information in order to provide or evaluate the provision of financing to
the Receiving Party or any of its Affiliates or to assist the Receiving Party in
evaluating the transactions contemplated by this Agreement and the other
Transaction Documents or in exercising its rights and remedies and performing
its obligations hereunder and thereunder and who are, prior to such furnishing
or disclosure, informed of the confidentiality and non-use obligations contained
in this Section 5.03 and who are bound by written or professional
confidentiality and non-use obligations no less stringent than those contained
in this Section 5.03; and (ii) permitted assignees, Buyers, transferees or
successors-in-interest under Section 8.03, in each such case, who need to know
such information in connection with such actual or potential assignment, sale or
transfer, including, following any such assignment, sale or transfer, in order
to exercise their rights and remedies and perform their obligations under this
Agreement and the other Transaction Documents and who are, prior to such
furnishing or disclosure, informed of the confidentiality and non-use
obligations contained in this Section 5.03 and who are bound by written or
professional confidentiality and non-use obligations no less stringent than
those contained in this Section 5.03.

 

 

(c)

In the event that the Receiving Party, its Affiliates or any of their respective
Representatives is required by applicable law, applicable stock exchange
requirements or legal or judicial process (including by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to furnish or disclose any portion of the Confidential
Information of the Disclosing Party, the Receiving Party shall, to the extent
legally permitted, provide the Disclosing Party, as promptly as practicable,
with written notice of the existence of, and terms and circumstances relating
to, such requirement, so that the Disclosing Party may seek, at its expense, a
protective order or other appropriate remedy (and, if the Disclosing Party seeks
such an order, the Receiving Party, such Affiliates or such Representatives, as
the case may be, shall provide, at their expense, such cooperation as such
Disclosing Party shall reasonably require). Subject to the foregoing, the
Receiving Party, such Affiliates or such Representatives, as the case may be,
may disclose that portion (and only that portion) of the Confidential
Information of the Disclosing Party that is legally required to be disclosed;
provided, however, that the Receiving Party, such Affiliates or such
Representatives, as the case may be, shall exercise reasonable efforts (at their
expense) to preserve the confidentiality of the Confidential Information of the
Disclosing Party, including by obtaining reliable assurance that confidential
treatment will be accorded any such Confidential Information disclosed.
Notwithstanding anything to the contrary contained in this Agreement or any of
the other Transaction Documents, in the event that the Receiving Party or any of
its Affiliates receives a request from an authorized representative of a U.S. or
foreign tax authority for a copy of this Agreement or any of the other
Transaction Documents, the Receiving Party or such Affiliate, as the case may
be, may provide a copy hereof or thereof to such tax authority representative
without advance notice to, or the consent of, the Disclosing Party; provided,
however, that the Receiving Party shall, to the extent legally permitted,
provide the Disclosing Party with written notice of such disclosure as soon as
practicable.

 

 
19

--------------------------------------------------------------------------------

 

 

 

(d)

Notwithstanding anything to the contrary contained in this Agreement or any of
the other Transaction Documents, the Receiving Party may disclose the
Confidential Information of the Disclosing Party, including this Agreement, the
other Transaction Documents and the terms and conditions hereof and thereof, to
the extent necessary in connection with the enforcement of its rights and
remedies hereunder or thereunder or as required to perfect the Receiving Party’s
rights hereunder or thereunder.

 

 

(e)

Neither Party shall, and each Party shall cause its Affiliates not to, without
the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed), issue any press release or make any other
public disclosure with respect to the transactions contemplated by this
Agreement or any other Transaction Document, except if and to the extent that
any such release or disclosure is required by applicable law, by the rules and
regulations of any applicable stock exchange or by any Governmental Authority of
competent jurisdiction, in which case, the Party proposing (or whose Affiliate
proposes) to issue such press release or make such public disclosure shall use
commercially reasonable efforts to consult in good faith with the other Party
regarding the form and content thereof before issuing such press release or
making such public announcement.

 

 

(f)

Except with respect to Buyer’s internal communications or private communications
with its Representatives, Buyer shall not, and shall cause its Representatives,
its Affiliates and its Affiliates’ Representatives not to make use of the name,
nickname, trademark, logo, service mark, trade dress or other name, term, mark
or symbol identifying or associated with any Seller without such Sellers’ prior
written consent to the specific use in question; provided that the consent of
such Seller shall not be required with respect to publication of such Seller’s
name and logos in Buyer’s promotional materials, including without limitation
the websites for Buyer and its Affiliates consistent with its use of other
similarly situated Third Parties’ names and logos.

 

 

(g)

Buyer and each Seller hereby (i) agree that, notwithstanding the terms thereof,
the Confidentiality Agreement is hereby terminated and (ii) acknowledge that
this Agreement shall supersede such Confidentiality Agreement with respect to
the treatment of Confidential Information by the Parties (including, without
limitation, with regard to Confidential Information previously provided pursuant
to such Confidentiality Agreement).

 

Section 5.04     Protective Rights Agreement.

 

For protective purposes only and to secure each Seller’s performance of its
obligations hereunder to the extent the assignment hereunder, as evidenced by
the Assignment, becomes subject to a Recharacterization despite the Parties’
intentions, each Seller shall execute and deliver the Protective Rights
Agreement at the Closing as contemplated by Section 6.02(d).

 

Section 5.05     Further Assurances.

 

 

(a)

Subject to the terms and conditions of this Agreement, each of Buyer and Sellers
will use commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable
laws and regulations to consummate the transactions contemplated by this
Agreement and any other Transaction Document. Buyer and Sellers agree to execute
and deliver such other documents, certificates, agreements and other writings
(including any financing statement filings, other documents, certificates or
agreements requested by Buyer) and to take such other actions as may be
reasonably necessary to carry out and effectuate all of the provisions of this
Agreement and any other Transaction Document, to consummate the transactions
contemplated by this Agreement and any other Transaction Document and to vest in
Buyer all of Sellers’ rights (whether joint, several or joint and several) under
the License Agreements, including, without limitation, the Assigned Rights, free
and clear of all Liens, except those Liens created in favor of Buyer pursuant to
the Protective Rights Agreement and subject to the further provisions of this
Agreement.

 

 
20

--------------------------------------------------------------------------------

 

 

 

(b)

Except for disputes between the Parties, each of Buyer and Sellers shall
cooperate and provide assistance as reasonably requested by the other Party (and
at no expense to the requesting Party unless the requesting Party is obligated
to indemnify the other Party pursuant to the requesting Party’s indemnification
obligations provided for in this Agreement) in connection with any litigation,
arbitration or other proceeding (whether threatened, existing, initiated, or
contemplated prior to, on or after the date hereof) to which any Party or any of
its officers, directors, shareholders, agents or employees is or may become a
party or is or may become otherwise directly or indirectly affected or as to
which any such Persons have a direct or indirect interests, in each case
relating to this Agreement or any other Transaction Document, and the Assigned
Rights, the License Agreements, the Collateral, or the transactions described
herein or therein, and, without limiting the generality of the preceding
provision, shall provide promptly to the other Party copies of all
correspondence, reports (including royalty reports and worksheets), notices or
other information sent by or on behalf of such Party to, or received by or on
behalf of such Party from, Licensee, in any case relating to the Assigned
Rights, the Commercialization Agreement, or, solely to the extent related to
sales of the Product in the Territory, the Collaboration Agreement; it being
understood that a Party’s failure to provide such information shall not limit
any otherwise applicable indemnification obligations under this Agreement of the
other Party other than to the extent of any final non-appealable order of a
court of competent jurisdiction finding that a Loss was incurred by such other
Party as a result of such failure to provide such information. In particular,
without limitation, Sellers shall, upon request of Buyer, be available and fully
cooperate with and support Buyer free of charge in connection with each License
Agreement and its performance.

 

Section 5.06     Notice by Sellers; Enforcement of License Agreements.

 

 

(a)

Sellers shall provide Buyer with written notice as promptly as practicable (and
in any event within five (5) Business Days) after becoming aware of any of the
following:

 

 

(i)

any breach or default by any Seller of any covenant, agreement or other
provision of this Agreement or any other Transaction Document;

 

 

(ii)

any representation or warranty made or deemed made by any Seller in any of the
Transaction Documents or in any certificate delivered to Buyer pursuant to any
Transaction Documents shall prove to be untrue, inaccurate or incomplete in any
material respect on the date as of which made or deemed made;

 

 

(iii)

the occurrence of an Insolvency Event with respect to any Seller or the
occurrence of any equivalent event with respect to Licensee;

 

 
21

--------------------------------------------------------------------------------

 

 

 

(iv)

any material breach or default by Licensee under either License Agreement; and

 

 

(v)

any written notice (including without limitation with respect to the addition of
either licensee under the Collaboration Agreement or any collaborator or
sub-licensee under the Commercialization Agreement), report (including without
limitation royalty reports and worksheets) or other communication, together with
copies of the same, received from or on behalf of Licensee with respect to the
Royalty Interest, any of the other Assigned Rights, the Commercialization
Agreement, or, solely to the extent related to sales of the Product in the
Territory, the Collaboration Agreement.

 

 

(b)

In the event any oral communication is received by any Seller from Licensee the
substance of which is reasonably likely to materially adversely impact the
Assigned Rights, the Product, any Patent Rights or the ability of Licensee to
distribute, market and/or sell the Product, Sellers shall use their reasonable
efforts to promptly inform Buyer of such oral communication and provide a
reasonable description of such oral communication.

 

 

(c)

In the event Licensee is in breach or default of an obligation under either
License Agreement in a manner that is reasonably likely to adversely affect the
Royalties, the Royalty Interest or the Assigned Rights, Sellers or Buyer, as
applicable, shall inform the other Party of such breach or default and shall
provide reasonable detail regarding the nature of such breach or default.
Sellers and Buyer shall consult with each other regarding such breaches and
defaults and as to the timing, manner and conduct of any enforcement of
Licensee’s obligations under the License Agreement relating thereto. If after
ten (10) Business Days the Parties cannot agree on the timing, manner and
conduct of such enforcement, then Sellers shall take such actions as Buyer shall
request to enforce Licensee’s obligations under the License Agreements.

 

 

(d)

Buyer shall have the sole right to determine the timing, manner and conduct of
any enforcement of Licensees’ obligations under the License Agreements as
described in Section 5.06(c) above, including, without limitation, the selection
of any counsel to assist in such enforcement, and upon Buyer’s request, Sellers
shall enforce compliance by such Licensee with the relevant provisions of the
License Agreements and exercise such rights and remedies relating to such breach
or default or alleged breach or default as shall be available to Sellers and as
directed by Buyer, whether under the License Agreements or by operation of
applicable law, including bringing any legal action or suit requested by Buyer.
No Seller shall consent to the entry of any judgment or enter into any
compromise or settlement with respect to such enforcement of the License
Agreements against a Licensee without the prior written consent of Buyer.

 

 

(e)

All out-of-pocket costs and expenses (including counsels’ fees and expenses)
incurred in connection with any enforcement pursuant to this Section 5.06 shall
be borne by Buyer, provided that any amounts recovered as a result of any
judgment or other monetary award or settlement in respect of an action brought
pursuant to this Section 5.06 shall be first applied to reimburse Buyer for its
costs incurred in connection therewith and the remainder, if any, shall then be
treated as Royalty Interest.

 

 

Section 5.07     Patent Rights.

 

In the event that Daiichi elects to abandon any pending application for or
granted Patent Right material to the Assigned Rights, Sellers shall prosecute,
file or maintain such application or Patent Right to the fullest extent
permitted under the License Agreements.

 

 
22

--------------------------------------------------------------------------------

 

 

Section 5.08     Negative Covenants.

 

No Seller shall, or shall any Seller permit any of its Subsidiaries to, without
the prior written consent of Buyer:

 

 

(a)

forgive, release or reduce any amount, or delay or postpone (other than on a
commercially reasonable basis) any amount, owed to any Seller or its
Subsidiaries relating to the Royalties;

 

 

(b)

create, incur, assume or suffer to exist any Lien, upon or with respect to the
Assigned Rights, the other Collateral or the right to receive Royalty Interest
Payments, or agree to do or suffer to exist any of the foregoing, except for any
permitted Liens and any Lien or agreements in favor of Buyer granted under or
pursuant to this Agreement and the other Transaction Documents;

 

 

(c)

waive, amend, cancel or terminate, exercise or fail to exercise, any material
rights constituting or relating to the Royalties, the Royalty Interest or any
other Assigned Rights;

 

 

(d)

amend, modify, restate, cancel, supplement, terminate or waive any provision of
either License Agreement in the Territory, or grant any consent thereunder, or
agree to do any of the foregoing, including, without limitation, entering into
any agreement with any Licensee under the provisions of either License Agreement
in the Territory; or

 

 

(e)

sell, lease, license, transfer or assign (or attempt to do any of the foregoing)
all or any portion of the Patent Rights. Sellers recognize that they have no
right to do any of the actions in Section 5.08(e).

 

Section 5.09     Future Agreements.

 

No Seller shall enter into, or permit any of its Subsidiaries to enter into, any
agreement that would or could reasonably be expected to result in a Material
Adverse Effect without Buyer’s prior written consent, which consent may be
withheld, delayed or conditioned in Buyer’s sole and absolute discretion.

 

Section 5.10     Records; Access.

 

 

(a)

During the term of this Agreement and for a period of two (2) years thereafter,
Sellers shall keep and maintain proper books of record and account in which
full, true and correct entries in conformity with U.S. generally accepted
accounting principles and all requirements of applicable law are made of all
dealings and transactions as are adequate to correctly calculate and verify the
accuracy of all reports and all Royalty Interest Payments.

 

 

(b)

During the term of this Agreement:

 

 

(i)

Buyer and its representatives shall have the right, from time to time during
normal business hours and upon at least fifteen (15) Business Days’ prior
written notice to Sellers, but no more frequently than one (1) time per calendar
year without cause, as determined by Buyer in its reasonable discretion, to
visit the offices and properties of Sellers and their respective Subsidiaries
where books and records relating or pertaining to the Royalty Interest Payments,
the Royalties, the Royalty Interest, the Assigned Rights and the other
Collateral are kept and maintained, to inspect and make extracts from and copies
of such books and records, to discuss, with officers of Sellers and their
respective Subsidiaries, the business, operations, properties and financial and
other condition of Sellers and their respective Subsidiaries and to verify the
accuracy of the reports, the Royalty Interest Payments and the Royalties. In the
event any inspection of such books and records reveals any underpayment of any
Royalty Interest Payment in respect of any Fiscal Quarter, Sellers shall pay
promptly (but in any event within five (5) Business Days thereafter) to Buyer
(i) the amount of such underpayment; and

 

 
23

--------------------------------------------------------------------------------

 

 

 

(ii)

if such underpayment exceeds five percent (5%) of the Royalty Interest Payment
that was required to be made in respect of such Fiscal Quarter, the reasonable
out-of-pocket fees and expenses incurred by Buyer and its Affiliates in
connection with such inspection will be borne by Sellers (in all other cases,
such fees and expenses will be borne by Buyer and its Affiliates). All
information furnished or disclosed to Buyer or any of its representatives in
connection with any inspection shall constitute Confidential Information of
Sellers and shall be subject to the provisions of Section 5.03.

 

 

(c)

Sellers shall deliver to Buyer such information and data relating or pertaining
to the Royalty Interest Payments, the Royalties, the Royalty Interest, the
Assigned Rights and the other Collateral as Buyer shall reasonably request,
promptly upon such request.

 

 

(d)

Sellers shall on, on at least a quarterly basis, or more frequently if requested
in writing by Buyer (such notice to be given at least ten (10) Business Days’ in
advance), cause such of the executive officers and employees of Sellers as shall
be reasonably identified by Buyer in such notice to meet, or, at Buyer’s option,
to participate in a conference call with, Buyer for the purpose of discussing
the Product and the Assigned Rights.

 

Section 5.11     Remittance to Deposit Account; Set-Offs.

 

(a)     Pursuant to the Daiichi Consent/Amendment, Australian Sellers shall
instruct Licensee to remit all amounts payable to Australian Sellers pursuant to
the Commercialization Agreement directly to the Seller Deposit Account and may
not change or otherwise amend such instruction without the prior written consent
of Buyer. All payments made to Australian Sellers on account of the Royalty
Interest shall be held by Australian Sellers in trust for the benefit of Buyer
until remitted to Buyer pursuant to Section 5.11(b) of this Agreement. Sellers
shall have no right, title or interest whatsoever in such amounts and shall not
create any Lien thereon. Amounts deposited into the Seller Deposit Account shall
be in United States dollars.

 

(b)     Upon receipt by Australian Sellers from Licensee of amounts in respect
of the Royalty Interest, Australian Sellers shall instruct the bank holding the
Seller Deposit Account to transfer such amounts from the Seller Deposit Account
into the Buyer Deposit Account on the second Business Day after such amounts are
received in the Seller Deposit Account. Amounts deposited into the Buyer Deposit
Account shall be in United States dollars.

 

(c)     If any Seller fails to pay any amount that it is contractually obligated
to pay to Licensee, and, as a consequence of such failure to pay, Licensee
exercises a right of set-off and reduces amounts payable in respect of the
Royalty Interest, then Sellers shall promptly, and in any event no later than
five (5) Business Days, following the date on which any Seller becomes aware of
such setoff pay to Buyer a sum equal to the amount of such reduction and in the
currency in which the amount offset is denominated.

 

(d)     No Seller shall close, change or otherwise modify the Seller Deposit
Account or open a new deposit account for remittance of the amounts payable
pursuant to the License Agreements without the prior written consent of Buyer.

 

 
24

--------------------------------------------------------------------------------

 

 

Section 5.12     Certain Covenants of Buyer.

 

Subject in all events to the provisions of Section 5.06,

 

(a)     Buyer will not communicate directly with Daiichi concerning the License
Agreements, including the payment of royalties from Net Sales and
commercialization of the Product in the Territory.

 

(b)     Buyer will not seek to enforce any of its rights under this Agreement
directly against Daiichi.

 

Article VI.

THE CLOSING; CONDITIONS TO CLOSING

 

Section 6.01     Closing.

 

Subject to the closing conditions set forth in Sections 6.02 and 6.03, and
unless otherwise mutually agreed by the Parties, the closing of the transactions
contemplated under this Agreement shall take place remotely via electronic
delivery of the executed Transaction Documents and other deliverables at 9:00
a.m., Eastern Time, on the Closing Date.

 

Section 6.02     Conditions Applicable to Buyer.

 

The obligations of Buyer to effect the Closing and pay the Closing Amount
pursuant to Section 2.03 hereof, shall be subject to the satisfaction of the
following conditions, as of the Closing Date, any of which may be waived in
writing by Buyer in its sole discretion:

 

 

(a)

At Closing, the representations and warranties set forth in the Transaction
Documents shall be true, correct and complete in all material respects;
provided, however, that if any of the foregoing representations and warranties
are qualified as to “materiality” or “Material Adverse Effect”, then, subject to
such qualifications, such representations and warranties shall be true, correct
and complete in all respects; and Sellers shall have confirmed this in writing
at the Closing.

 

 

(b)

All notices to, consents (including the Daiichi Consent/Amendment), approvals,
authorizations and waivers from Third Parties and Governmental Authorities that
are required for the consummation of the transactions contemplated by this
Agreement or any of the Transaction Documents shall have been obtained or
provided for and shall remain in effect.

 

 

(c)

All of the Transaction Documents (including without limitation, the Assignment)
shall have been executed and delivered by Sellers to Buyer, and Buyer shall have
received the same.

 

 

(d)

The Protective Rights Agreement shall have been duly executed and delivered by
all the parties thereto, together with UCC-1 financing statements for filing
under the UCC in Delaware, Georgia and the District of Columbia, and such
agreement shall be in full force and effect, and such filings and the related
registrations shall have been filed or made, as appropriate, and all requisite
fees paid in connection with such filings and registrations.

 

 

(e)

Buyer shall have received opinions of counsel to (i) Sellers, substantially in
the forms set forth in Exhibits E-1 (for transactional counsel to Sellers) and
E-2 (for Australian counsel to Sellers) and (ii) Buyer, substantially in the
form set forth in Exhibit E-3.

 

 
25

--------------------------------------------------------------------------------

 

 

 

(f)

Sellers shall have complied in all material respects with its obligations
hereunder and under the other Transaction Documents.

 

 

(g)

There shall not have occurred any event or circumstance (including any
development with respect to the efficacy or safety of the Product) that could
reasonably be expected to have a Material Adverse Effect.

 

Section 6.03     Conditions Applicable to Sellers.

 

The obligations of Sellers to effect the Closing shall be subject to the
satisfaction of the following conditions, as of the Closing Date, any of which
may be waived in writing by Sellers in their sole discretion:

 

 

(a)

The representations and warranties of Buyer set forth in the Transaction
Documents shall be true, correct and complete in all material respects.

 

 

(b)

Buyer shall have complied in all material respects with its covenants set forth
in the Transaction Documents.

 

Article VII.

TERMINATION

 

Section 7.01     Termination.

 

 

(a)

This Agreement may be terminated, effective upon the delivery of written notice
prior to or at the Closing:

 

 

(i)

by Buyer if any of the conditions set forth in Section 6.02 shall not have been
satisfied as of the Closing Date (other than through or as a result of the
failure by Buyer to comply with its obligations under this Agreement), and Buyer
has not waived such condition on or before the Closing Date; or

 

 

(ii)

by Sellers if any of the conditions set forth in Section 6.03 shall not have
been satisfied as of the Closing Date (other than through or as a result of the
failure by any Seller to comply with its obligations under this Agreement), and
Sellers have not waived such condition on or before the Closing Date.

 

 

(b)

This Agreement shall terminate on the earlier of (x) the date on which this
Agreement is terminated by either Party pursuant to and in accordance with
Section 7.01(a) and (y) the License Termination.

 

Section 7.02     Effects of Expiration or Termination.

 

 

(a)

The expiration or termination of this Agreement for any reason shall not release
either Party any obligation or liability which, at the time of such expiration
or termination, has already accrued to the other Party or which is attributable
to a period prior to such expiration or termination. Accordingly, if any
obligations remain unpaid or any amounts are owed or any payments are required
to be made by either Party to the other Party on or after the date on which this
Agreement expires or is terminated, this Agreement shall remain in full force
and effect until any and all such obligations, amounts or payments have been
indefeasibly paid or made in accordance with the terms of this Agreement, and
solely for that purpose.

 

 
26

--------------------------------------------------------------------------------

 

 

 

(b)

Notwithstanding anything herein to the contrary, the termination of this
Agreement by a Party shall be without prejudice to other remedies such Party may
have at law or in equity (including any enforcement of its rights under any of
the Transaction Documents) the exercise of a right of termination shall not be
an election of remedies.

 

 

(c)

ARTICLE 1 and Sections 2.01(b), 2.01(c), 2.04, 5.02(b), 5.03, 5.05(b), 5.06(c)
and 5.10(a) (but, in the case of Sections 5.02(b), 5.06(c), and 5.10(a), only if
closing occurs), this Section 7.02 and ARTICLE VIII shall survive the
termination of this Agreement for any reason. Except as otherwise provided in
this Section 7.02, all rights and obligations of the Parties under this
Agreement shall terminate upon expiration or termination of this Agreement for
any reason.

 

Article VIII.

MISCELLANEOUS

 

Section 8.01     Survival.

 

Each representation and warranty of the Parties contained herein and any
certificate related to such representations and warranties will survive the
Closing and continue in full force and effect until the License Termination.
Notwithstanding anything in this Agreement or implied by law to the contrary,
each covenant and obligation in this Agreement and any certificate or document
delivered pursuant to this Agreement will survive the Closing. Unless expressly
waived pursuant to this Agreement, no representation, warranty, covenant, right
or remedy available to any Person out of or in connection with this Agreement
will be deemed waived by any action or inaction of that Person (including
consummation of the Closing, any inspection or investigation, or the awareness
of any fact or matter) at any time, whether before, on or after the Closing.

 

Section 8.02     Notices.

 

All notices, consents, waivers and communications hereunder given by any Party
to the other shall be in writing (including electronic mail) and delivered
personally, by electronic mail, by a recognized overnight courier, or by
dispatching the same by certified or registered mail, return receipt requested,
with postage prepaid, in each case addressed:

 

If to Buyer to:

 

HealthCare Royalty Partners III, L.P.

300 Atlantic Street, 6th Floor

Stamford, CT 06901

Attention:  Todd Davis
Email:  Todd.Davis@hcroyalty.com


 

with courtesy copies (which shall not constitute notice) to:

 

HealthCare Royalty Partners III, L.P.

300 Atlantic Street, 6th Floor

Stamford, CT 06901

Attention: Chief Legal Officer
Email:  royalty-legal@hcroyalty.com


 

 
27

--------------------------------------------------------------------------------

 

 

and:

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attention:  Geoffrey E. Liebmann

Email:  gliebmann@cahill.com

 

If to any Seller to:

 

Aviragen Therapeutics, Inc.

2500 Northwinds Parkway

Suite 100

Alpharetta, GA 30009

Attention: Chief Executive Officer

Email:     legal@biotapharma.com

 

with a courtesy copy to (which shall not constitute notice):

 

Dechert LLP
1095 Avenue of the Americas
New York, NY 10036
Attention: David Rosenthal
Email: david.rosenthal@dechert.com

 

or to such other address or addresses as Buyer or Sellers may from time to time
designate by notice as provided herein, except that notices of changes of
address shall be effective only upon receipt. All such notices, consents,
waivers and communications shall: (a) when posted by certified or registered
mail, postage prepaid, return receipt requested, be effective five Business Days
after dispatch, (b) when sent by electronic mail, be effective upon receipt by
the transmitting party of confirmation of complete transmission or return email
or “read” receipt from the recipient, or (c) when delivered by an
internationally recognized overnight courier or in person, be effective upon
receipt when hand delivered.

 

Section 8.03     Successors and Assigns.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and assigns. No Seller shall be
entitled to assign any of its obligations and rights under the Transaction
Documents without the prior written consent of Buyer; provided, however, such
consent shall not be required in connection with the merger or other
consolidation of such Seller or the assignment of such Seller’s obligations and
rights by operation of law, so long as, the Person into which such Seller has
been merged or consolidated or which has acquired such assets of such Seller has
delivered evidence, in form and substance reasonably satisfactory to Buyer, to
Buyer that such Person has assumed all of such Seller’s obligations under the
Transaction Documents. Buyer may assign without consent of Sellers any of its
rights and obligations under the Transaction Documents without restriction.  Any
purported assignment in violation of this Section 8.03 shall be null and void.

 

 
28

--------------------------------------------------------------------------------

 

 

Section 8.04     Indemnification.

 

 

(a)

Each Seller hereby indemnifies and holds each Buyer Indemnified Party harmless
from and against any and all Losses incurred or suffered by any Buyer
Indemnified Party arising out of (i) any breach of any representation, warranty
or certification made by any Seller in any of the Transaction Documents, (ii)
any breach of or default under any covenant or agreement by any Seller pursuant
to any Transaction Document or either License Agreement, including any failure
by any Seller to satisfy any of the Excluded Liabilities and Obligations, or
(iii) any claims asserted by any Third Party to the extent based on action taken
by Buyer at the direction of any Seller pursuant to the terms of this Agreement
or otherwise at the direction of any Seller other than actions which Buyer would
have been obligated to take even if Buyer had not been so directed by Seller.

 

 

(b)

Buyer hereby indemnifies and holds each Seller Indemnified Party harmless from
and against any and all Losses incurred or suffered by a Seller Indemnified
Party arising out of (i) any breach of any representation, warranty or
certification made by Buyer in any of the Transaction Documents, (ii) any breach
of or default under any covenant or agreement by Buyer pursuant to any
Transaction Document or (iii) any claims asserted by any Third Party to the
extent based on action taken by any Seller at the direction of Buyer pursuant to
the terms of this Agreement or otherwise at the direction of Buyer other than
actions which such Seller would have been obligated to take even if such Seller
had not been so directed by Buyer.

 

 

(c)

If any Claim shall be brought or alleged against an indemnified party in respect
of which indemnity is to be sought against an indemnifying party pursuant to the
preceding paragraphs, the indemnified party shall, promptly after receipt of
notice of the commencement of any such Claim, notify the indemnifying party in
writing of the commencement of such Claim, enclosing a copy of all papers
served, if any; provided that the omission to so notify such indemnifying party
will not relieve the indemnifying party from any liability that it may have to
any indemnified party under the foregoing provisions of this Section 8.04
unless, and only to the extent that, such omission results in the forfeiture of,
or has a material adverse effect on the exercise or prosecution of, substantive
rights or defenses by the indemnifying party. In case any such Claim is brought
against an indemnified party and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section 8.04 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. In any such proceeding, an
indemnified party shall have the right to retain its own counsel, but the
reasonable fees and expenses of such counsel shall be at the expense of such
indemnified party unless (i) the indemnifying party and the indemnified party
shall have mutually agreed to the retention of such counsel, (ii) the
indemnifying party has assumed the defense of such proceeding and has failed
within a reasonable time to retain counsel reasonably satisfactory to such
indemnified party or (iii) the named parties to any such proceeding (including
any impleaded parties) include both the indemnifying party and the indemnified
party and representation of both parties by the same counsel would be
inappropriate due to actual or potential conflicts of interests between them
based on the advice of such counsel. The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party from and
against any loss or liability by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.

 

 
29

--------------------------------------------------------------------------------

 

 

 

(d)

Buyer or any Buyer Indemnified Party may take any action against Sellers to
enforce or recover Losses pursuant to the indemnification obligations of Sellers
under this Section 8.04 without any requirement to take any action or exhaust
any right or remedy against any other Person; provided that Buyer agrees that
Sellers shall then be subrogated to any and all other rights of Buyer to
recovery to the extent of such indemnification paid by Sellers (but excluding
interest amounts and withholding tax gross-up payments). If any proceeds,
benefits or recoveries are received by or on behalf of a Buyer Indemnified Party
with respect to Losses after Sellers have made an indemnification payment to a
Buyer Indemnified Party with respect thereto and receipt of such proceeds,
benefits or recoveries prior to such payment would have reduced the amount of
such indemnification payment if received prior to such payment, then such Buyer
Indemnified Party shall hold such amounts in trust for the benefit of Sellers
and, within three (3) Business Days after receipt thereof, deliver such amounts
(net of any applicable withholding tax) to Sellers by wire transfer of
immediately available funds as directed by Sellers.

 

 

(e)

Sellers shall not be liable to indemnify Buyer for any Losses arising from a
breach of a representation or warranty unless and until the aggregate amount of
those Losses exceeds [**] at which point Sellers shall be liable to indemnify
Buyer for all Losses arising from a breach of a representation or warranty.

 

 

(f)

The maximum aggregate indemnification obligation of the Sellers under this
Agreement shall be [**] of the Base Amount. Notwithstanding the foregoing, no
maximum indemnification threshold shall apply (i) for breaches of this Agreement
in the event such breach is a result of actual fraud, gross negligence or
willful misconduct by a Seller in connection with this Agreement or (ii) to any
indemnification for any failure by any Seller to satisfy any of the Excluded
Liabilities and Obligations or for any breach of or default under any covenant
or agreement by any Seller set forth in Section 5.06, Section 5.07 or Section
5.11.

 

Section 8.05     Independent Nature of Relationship; Taxes.

 

 

(a)

The relationship between Sellers, on the one hand, and Buyer, on the other hand,
is solely that of assignor and assignee, and neither Buyer, on the one hand, nor
any Seller, on the other hand, has any fiduciary or other special relationship
with the other or any of their respective Affiliates. For the avoidance of
doubt, nothing in this Agreement shall be read to create any agency,
partnership, association or joint venture of any Seller (or any of its
Affiliates) and Buyer (or any of its Affiliates) and each Party agrees not to
refer to the other as a “partner” or the relationship as a “partnership” or
“joint venture” or other kind of entity or legal form.

 

 

(b)

Except as otherwise contemplated herein, no Party shall at any time obligate the
other Party, or impose on such other Party any obligation, in any manner or
respect to any Third Party.

 

 

(c)

For United States federal, state and local tax purposes, each Seller and Buyer
shall treat the transactions contemplated by the Transaction Documents as a
sale.

 

 
30

--------------------------------------------------------------------------------

 

 

 

(d)

The Parties hereto agree not to take any position that is inconsistent with the
provisions of this Section 8.05 on any tax return or in any audit or other
administrative or judicial proceeding unless (i) the other Party to this
Agreement has consented to such actions, or (ii) the Party that contemplates
taking such an inconsistent position has been advised by nationally recognized
tax counsel in writing that it is more likely than not that (x) there is no
“reasonable basis” (within the meaning of Treasury Regulation Section
1.6662-3(b)(3)) for the position specified in this Section 8.05 or (y) taking
such a position would otherwise subject the Party to penalties under the
Internal Revenue Code of 1986, as amended. If a Governmental Authority conducts
an inquiry of any Seller or Buyer related to this Section 8.05, the Parties
hereto shall cooperate with each other in responding to such inquiry in a
reasonable manner consistent with this Section 8.05.

 

 

(e)

All payments to Buyer under this Agreement shall be made without any deduction
or withholding for or on account of any tax; provided that if deduction or
withholding is required from any payment under this Agreement, the sum payable
shall be increased and paid by Sellers or any of their respective Affiliates as
necessary so that after all required deductions and withholdings have been made,
Buyer receives an amount equal to the amount it would have received had no such
deductions or withholding been made: provided further, Sellers shall not be
required to indemnify Buyer under this Section 8.05(e) for any Japanese
Withholding Tax deducted or withheld by Daiichi on the payments of Royalties
under the Commercialization Agreement to the extent such Japanese Withholding
Tax does not exceed 5% of the Royalties payable by Daiichi under the
Commercialization Agreement. Sellers shall promptly notify Buyer in writing in
the event that any deduction or withholding is effected or proposed by Sellers
or any Governmental Authority, with respect to any such payments hereunder.

 

Section 8.06     Entire Agreement.

 

This Agreement, together with the Exhibits and Schedules hereto (which are
incorporated herein by reference), and the other Transaction Documents
constitute the entire agreement between the Parties with respect to the subject
matter hereof and supersede all prior agreements (including the Confidentiality
Agreement), understandings and negotiations, both written and oral, between the
Parties with respect to the subject matter of this Agreement. Neither this
Agreement nor any provision hereof (other than Section 8.03), is intended to
confer upon any Person other than the Parties any rights or remedies hereunder.

 

Section 8.07     Amendments; No Waivers.

 

 

(a)

This Agreement or any term or provision hereof may not be amended, changed or
modified except with the written consent of both Parties. No waiver of any right
hereunder shall be effective unless such waiver is signed in writing by the
Party against whom such waiver is sought to be enforced.

 

 

(b)

No failure or delay by either Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

 

(c)

No waiver or approval hereunder shall, except as may otherwise be stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
applicable law.

 

 
31

--------------------------------------------------------------------------------

 

 

Section 8.08     Interpretation.

 

When a reference is made in this Agreement to Articles, Sections, Schedules or
Exhibits, such reference shall be to an Article, Section, Schedule or Exhibit to
this Agreement unless otherwise indicated. The words “include”, “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation”. Neither Party shall be or be deemed to be the
drafter of this Agreement for the purposes of construing this Agreement against
one Party or the other.

 

Section 8.09     Headings and Captions.

 

The headings and captions in this Agreement are for convenience and reference
purposes only and shall not be considered a part of or affect the construction
or interpretation of any provision of this Agreement.

 

Section 8.10     Counterparts; Effectiveness.

 

This Agreement may be executed in two or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument. This Agreement shall become effective when each Party shall have
received a counterpart hereof signed by the other Party. Any counterpart may be
executed by facsimile or .pdf signature and such facsimile or .pdf signature
shall be deemed an original.

 

Section 8.11     Severability.

 

If any provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nevertheless be given full force and effect. Any
provision of this Agreement held invalid or unenforceable only in part or degree
by a court of competent jurisdiction shall remain in full force and effect to
the extent not held invalid or unenforceable.

 

Section 8.12     Expenses.

 

Sellers will pay all of their fees and expenses in connection with entering into
and consummating the transactions contemplated by this Agreement as well as the
Expense Reimbursement Amount.

 

Section 8.13     Governing Law; Jurisdiction.

 

 

(a)

This Agreement shall be governed by, and construed, interpreted and enforced in
accordance with, the laws of the State of New York, USA without giving effect to
the principles of conflicts of law thereof (other than Section 5-1401 of the
General Obligations Law of the State of New York). Each Party unconditionally
and irrevocably consents to the exclusive jurisdiction of the courts of the
State of New York, USA located in the County of New York and the Federal
district court for the Southern District of New York located in the County of
New York with respect to any suit, action or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. Each Party
hereby further irrevocably waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, which it may
now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of any Transaction Document.

 

 

(b)

Each Party hereby irrevocably consents to the service of process out of any of
the courts referred to in subsection (a) above of this Section 8.13 in any such
suit, action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to it at its address set forth in this
Agreement. Each Party hereby irrevocably waives any objection to such service of
process and further irrevocably waives and agrees not to plead or claim in any
suit, action or proceeding commenced hereunder or under any other Transaction
Document that service of process was in any way invalid or ineffective. Nothing
herein shall affect the right of a Party to serve process on the other Party in
any other manner permitted by law.

 

 
32

--------------------------------------------------------------------------------

 

 

Section 8.14     Waiver of Jury Trial.

 

Each Party hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any action, proceeding,
claim or counterclaim arising out of or relating to any Transaction Document or
the transactions contemplated under any Transaction Document (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY TRANSACTION DOCUMENT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY
HERETO WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.14.

 

[SIGNATURE PAGE FOLLOWS]

 

 
33

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first above written.

 

SELLERS:

Aviragen Therapeutics, Inc.

 

By: ___________________________________________
Name:
Title:

 

 

 

Biota Scientific Management Pty. Ltd.

 

By: ___________________________________________
Name:
Title:

 

By: ___________________________________________
Name:
Title:

 

 

 

Biota Holdings Pty Ltd

 

By: ___________________________________________
Name:
Title:

 

By: ___________________________________________
Name:
Title:

 

 

BUYER:

HealthCare Royalty Partners III, L.P.

By:  HealthCare Royalty GP III, LLC, its general partner

 

 

 

By:______________________________________

Name:
Title:

 

 

 

 

 

[Signature Page to Royalty Interest Acquisition Agreement]

 

 


--------------------------------------------------------------------------------

 

 

 

Exhibit A-1

 

Collaboration Agreement

 

[See attached]

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A-2

 

Commercialization Agreement

 

[See attached]

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit B

 

Form of Assignment

 

[See attached]

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit C

 

Form of Daiichi Consent/Amendment

 

[See attached]

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit D

 

Form of Protective Rights Agreement

 

[See attached]

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit E-1

 

Form of Opinion of Counsel (Transaction Opinion)

 

[See attached]

 

Exhibit E-2

 

Form of Opinion of Counsel (Australian Counsel)

 

[See attached]Exhibit E-3

 

 

 


--------------------------------------------------------------------------------

 

 

Form of Opinion of Counsel (Buyer Counsel)

 

[See attached]

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

 Schedule 3.03

 

Litigation

 

None.

 

 

 


--------------------------------------------------------------------------------

 

 

Schedule 3.09

 

Net Sales for the Fiscal Quarter ending December 31, 2015

 

[See attached]

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Schedule 3.10

 

Broker’s Fees

 

Pursuant to the terms of the letter agreement dated December 8, 2015 between
Aviragen and FBR Capital Markets & Co., Aviragen has agreed to pay FBR Capital
Markets & Co. certain fees and commissions in connection with the transactions
contemplated by the Transaction Agreements.

 

 

 


--------------------------------------------------------------------------------

 

 

Schedule 3.13

 

Patent Rights

 

[See attached]

 

 

 

 

 

 